Name: 84/419/EEC: Commission Decision of 19 July 1984 laying down the criteria for entering cattle in herd-books
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural structures and production;  means of agricultural production
 Date Published: 1984-09-05

 Avis juridique important|31984D041984/419/EEC: Commission Decision of 19 July 1984 laying down the criteria for entering cattle in herd-books Official Journal L 237 , 05/09/1984 P. 0011 - 0012 Finnish special edition: Chapter 3 Volume 18 P. 0029 Spanish special edition: Chapter 03 Volume 32 P. 0070 Swedish special edition: Chapter 3 Volume 18 P. 0029 Portuguese special edition Chapter 03 Volume 32 P. 0070 *****COMMISSION DECISION of 19 July 1984 laying down the criteria for entering cattle in herd-books (84/419/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (1), as last amended by the Act of Accession of Greece, and in particular the fourth indent of Article 6 (1) thereof, Whereas, under the fourth indent of Article 6 (1) of Directive 77/504/EEC, it is for the Commission to determine, in accordance with the procedure laid down in Article 8 of that Directive, the harmonized criteria governing the entry of cattle in herd-books; Whereas in all the Member States with the exception at present of Greece herd-books are maintained or established by breeders' organizations and associations; Whereas it is therefore necessary to lay down the criteria for the entering of cattle in herd-books; Whereas precise conditions relating to lineage and identification must be fulfilled prior to entry in the herd-book; Whereas allowance should be made for the division of the herd-book into different sections and classes so that certain types of animals will not be excluded; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 To qualify for entry in the main section of the herd-book of its breed an animal must: - be descended from parents and grandparents entered in a herd-book of that same breed, - be identified at birth according to the rules of that book, - have a pedigree established in accordance with the rules of that herd-book. Article 2 The main section of a herd-book may be divided into several classes according to the animals' merits. Only cattle meeting the criteria laid down in Article 1 may be entered in one of those classes. Article 3 1. A breeders' organization or association keeping a herd-book may decide that a female, which does not meet the criteria laid down in Article 1, may be entered in a supplementary section of that herd-book. The female must meet the following requirements: - be identified in accordance with the herd-book rules, - be judged to conform to the breed standard, - have a minimum performance criteria as laid down by the herd-book rules. 2. The requirements mentioned in the second and third indents of paragraph 1 may be differentiated according to whether the female belongs to the breed although it has no known origin or was obtained from a crossing programme approved by the breeders' organization or association managing the herd-book. Article 4 A female whose mother and maternal grandmother are entered in a supplementary section of the herd-book as provided for in Article 3 (1) and whose father and two grandfathers are entered in the main section of the book in accordance with the criteria laid down in Article 1, shall be regarded as a pure-bred female and entered in the main section of the book, provided for in Article 1. Article 5 Where a book contains several classes in the main section, an animal from another Member State shall be entered in the class of the book whose criteria it meets. Article 6 This Decision is addressed to the Member States. Done at Brussels, 19 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 206, 12. 8. 1977, p. 8.